PER CURIAM.
Appellant appeals an order denying his motion to correct his sentence under Florida Rule of Criminal Procedure 3.800(a). The defendant alleges that court records reflect that he spent 131 days in jail, and while the trial court orally announced that he was to receive credit for time served, the written judgment and sentence do not reflect the proper credit. The basis of denial was that jail credit was properly awarded; however, the portions of the record which might support this conclusion are not attached to the order. Appellant’s motion states a preliminary basis for relief pursuant to rule 3.800(a). See State v. *505Mancino, 714 So.2d 429, 433 (Fla.1998); Baker v. State, 714 So.2d 1167 (Fla. 1st DCA 1998); Corp v. State, 698 So.2d 1349, 1349 (Fla. 1st DCA 1997).
Accordingly, we reverse and remand either for attachment of the record that conclusively shows that appellant is not entitled to relief, or for further proceedings.
REVERSED AND REMANDED WITH DIRECTIONS.
MINER, WOLF and PADOVANO, JJ., concur.